PER CURIAM: *
Eddie Bryant Evans appeals his sentence after pleading guilty to possession with intent to distribute 100 grams or more of phencyclidine. In a plea agreement, Evans waived his appeal rights, unless there were an upward departure from the sentencing guidelines. The waiver was knowing and voluntary, and the sentence was within the guidelines range. See United States v. McKinney, 406 F.3d 744, 746-47 (5th Cir.2005). His appeal is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.